United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF THE ARMY,
ALIASOLEN AIRPORT, Kuwait, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-76
Issued: March 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 14, 2014 appellant, through his attorney, filed a timely appeal from the
September 22, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has the wage-earning capacity of a clerk-typist.
FACTUAL HISTORY
On August 31, 2009 appellant, a 56-year-old safety and occupational health specialist,
sustained a traumatic injury in the performance of duty when he stepped off a bus and twisted his
left knee. OWCP accepted his claim for a left medial meniscus tear.

1

5 U.S.C. § 8101 et seq.

Appellant underwent an arthroscopic partial medial meniscectomy and patellar
chondroplasty with lateral release of the left knee. He received a schedule award for a 20 percent
permanent impairment of his left lower extremity. In 2012, appellant underwent a left total knee
arthroplasty. Thereafter, he received compensation for temporary total disability on the periodic
rolls.
Dr. J.M. Jeremy Anderson, the attending osteopath and orthopedic surgeon, found in
August 2012 that appellant could probably return to a sedentary position “but I am not sure this
is available to him.” A month later, however, he completed a return to work form indicating that
appellant was not released to work. To clarify the matter, OWCP referred appellant to
Dr. Douglas D. Porter, a Board-certified orthopedic surgeon, for a second opinion.
On February 20, 2013 Dr. Porter reviewed appellant’s history and symptoms along with
appellant’s medical records. He described his findings on physical examination and offered his
diagnosis. Responding to questions posed by OWCP, Dr. Porter found that, while appellant
could not return to his regular position as a safety and occupational health specialist, he could
return to full-time work with restrictions based on his medical record review and current physical
examination. He completed a work capacity evaluation detailing appellant’s limitations.
Dr. Anderson reviewed Dr. Porter’s evaluation and agreed with the restrictions outlined.
Based upon the medically determinable residuals of appellant’s injury, and taking into
consideration all significant preexisting impairments and pertinent nonmedical factors, a
vocational rehabilitation specialist found that appellant was able to perform the selected job of
clerk-typist, a sedentary position. She performed a labor market survey and found that full-time
jobs were being performed in sufficient numbers as to make them reasonably available to
appellant within his commuting area. The vocational rehabilitation specialist confirmed through
the Oregon Labor Market Information System that wages for such a position were $578.00 a
week. It is noted that appellant’s mailing address is in Hermiston, Oregon.
In a decision dated January 15, 2014, OWCP reduced appellant’s compensation for wage
loss on the grounds that he was no longer totally disabled for work but rather had the capacity to
earn wages as a clerk-typist, the physical requirements of which did not exceed his work
restrictions.
Counsel argued that the Department of Labor’s Dictionary of Occupational Titles, from
which OWCP selected the clerk-typist position, was an antiquated and defunct publication. “The
job identified in the decision [cannot] be shown to actually exist in the present economy.”
Counsel argued that OWCP reduced appellant’s compensation based on a fiction, that OWCP
should have used the Occupational Information Network or O*NET.
In support of his claim, counsel submitted the first page of a May 24, 1990
correspondence from OWCP indicating that appellant had sustained an injury on
December 12, 1988. OWCP File No. xxxxxx147.
During a telephonic hearing held on July 8, 2014 appellant testified that the 1988 injury
involved his left wrist, for which he underwent surgery and received a schedule award. He could
not remember the accepted condition and indicated that he had not received treatment for his left
2

wrist for at least five years. Counsel asserted that the 1988 injury would impair appellant’s
ability to work as a clerk-typist. He noted that OWCP did not consider this an industrial claim or
preexisting condition.
In a decision dated September 22, 2014, an OWCP hearing representative affirmed the
January 15, 2014 loss of wage-earning capacity determination. She noted that electronic records
indicated only that the claim for the December 12, 1988 injury was retired; it did not provide
further information or a diagnosis of the accepted condition. Likewise, the evidence appellant
submitted regarding the 1988 injury did not identify the accepted condition, and he submitted no
current medical evidence establishing that he had a left wrist condition that rendered him
incapable of performing the duties of the selected position. The hearing representative found
that the position of clerk-typist was medically suitable to the established restrictions and that
appellant had the qualifications to perform the selected position, which was reasonably available
to him within his commuting area.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.2 “Disability” means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.3
The wage-earning capacity of an employee is determined by his or her actual earnings, if
actual earnings fairly and reasonably represent his or her wage-earning capacity. If the actual
earnings of the employee do not fairly and reasonably represent his wage-earning capacity, or if
the employee has no actual earnings, his wage-earning capacity is determined with due regard to
the nature of his injury, the degree of physical impairment, his usual employment, age,
qualifications for other employment, the availability of suitable employment, and other factors or
circumstances which may affect his wage-earning capacity in his disabled condition.4
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.5 When OWCP makes a medical determination of partial
disability and of the specific work restrictions, it may refer the employee’s case to an OWCP
wage-earning capacity specialist for selection of a position, listed in the Department of Labor’s
Dictionary of Occupational Titles or otherwise available in the open labor market, that fits the
employee’s capabilities in light of his physical limitations, education, age, and prior experience.
Once this selection is made, a determination of wage rate and availability in the open labor
market should be made through contact with the state employment service or other applicable

2

5 U.S.C. § 8102(a).

3

20 C.F.R. § 10.5(f).

4

5 U.S.C. § 8115(a).

5

Harold S. McGough, 36 ECAB 332 (1984).

3

service. Finally, application of the principles set forth in Albert C. Shadrick will result in the
percentage of the employee’s loss of wage-earning capacity.6
ANALYSIS
On February 20, 2013 Dr. Porter, the second opinion orthopedic surgeon, evaluated
appellant and found that he could return to work with restrictions. Dr. Anderson, the attending
osteopath, reviewed Dr. Porter’s evaluation and agreed with the restrictions outlined.
Accordingly, there was no dispute that appellant had the capacity to perform a full-time job
within the agreed upon physical restrictions.
The vocational rehabilitation specialist found that appellant was able to perform the
duties of a clerk-typist, which she selected from the Department of Labor’s Dictionary of
Occupational Titles. The job was sedentary and consistent with appellant’s physical restrictions.
Appellant does not assert that the clerk-typist position is outside his work restrictions.
Rather, he argues that the Department of Labor’s Dictionary of Occupational Titles is outdated
and defunct and that OWCP reduced his compensation based on a job that does not actually exist
in the present economy. Despite appellant’s critiques of the Department of Labor’s Dictionary
of Occupational Titles, the dispositive question is whether the selected position of clerk-typist
was reasonably available to appellant.7
The vocational rehabilitation specialist conducted a labor market survey. She directly
contacted the employing establishment in the labor market to investigate whether clerk-typist
positions were available consistent with appellant’s skills and physical capabilities. The
vocational rehabilitation specialist found that opportunities for appellant as an office clerk did, in
fact, exist. Job duties generally included greeting customers, answering phones, and operating a
computer and office equipment. More specific job duties were required by some of the
employing establishments, such as accounting duties, processing mail, and handling cash.
Further, the vocational rehabilitation specialist found that full-time clerk-typist positions are
performed in sufficient numbers as to make them reasonably available to appellant within his
commuting area. This information came from both the labor market survey and the Oregon
Labor Market Information System. Therefore, it is found that employers hire office clerks in the
present economy. Appellant attacks the Department of Labor’s Dictionary of Occupational
Titles in general, but has offered no actual evidence to show that OWCP based its reduction of
compensation on a fictional job. Such critique must fail without actual supportive evidence.
Appellant also argues that OWCP did not consider a prior claim. After, he first raised the
argument, the hearing representative considered this prior claim to the extent electronic records
would allow. The hearing representative found no evidence that the unidentified accepted
6

Hattie Drummond, 39 ECAB 904 (1988); see Albert C. Shadrick, 5 ECAB 376 (1953), codified at 20 C.F.R.
§ 10.403(d)-(e).
7

The job description for a clerk-typist includes: compiling data and operating a typewriter or computer in
performance of routine clerical duties to maintain business records and reports; typing reports, business
correspondence, application forms, shipping tickets, and other material; filing records and reports, posting
information to records, sorting and distributing mail, answering a telephone; and performing similar duties.

4

condition would prevent appellant from performing the duties of the selected position. Dr. Porter
and Dr. Anderson agreed that appellant could return to work with restrictions and the physical
demands of the selected position, which was a sedentary position, were consistent with those
restrictions.
Clearly, appellant’s August 31, 2009 work injury no longer totally disabled him for work.
He had the capacity to earn wages in a position that complied with his physical restrictions.
OWCP properly identified such a position in the open labor market, one that was reasonably
available to appellant within his commuting area. For this reason, appellant was no longer
entitled to compensation for total disability. The Board finds that OWCP has met its burden to
justify the reduction of appellant’s compensation based on his capacity to earn wages in the
selected position of clerk-typist.
Accordingly, the Board will affirm OWCP’s
September 22, 2014 decision.
Appellant may request modification of the loss of wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant has the wage-earning capacity of a clerk-typist.
ORDER
IT IS HEREBY ORDERED THAT the September 22, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

